SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2013 BioLineRx Ltd. (Translation of Registrant’s name into English) P.O. Box 45158 19 Hartum Street Jerusalem 9777518, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo þ The Registrant announces that it will hold an Extraordinary General Meeting of Shareholders on December 19, 2013 at 11:00 a.m. (Israel time) at the Registrant’s office, 19 Hartum Street, Jerusalem, Israel. The following matters are on the agenda of the meeting: 1. TO VOTE ON THE PROPOSAL TO APPROVE the Company’s Executive Compensation Policy for directors and officers. 2. TO VOTE ON THE PROPOSAL TO APPROVE an increase in the salary of Dr. Kinneret Savitsky, the Company’s Chief Executive Officer, to compensate for inflation as further described in the Proxy Statement. 3. TO VOTE ON THE PROPOSAL TO AUTHORIZE the Board of Directors to approve the potential payment of bonuses to Dr. Kinneret Savitsky, the Company’s Chief Executive Officer, as further described in the Proxy Statement. 4. TO VOTE ON THE PROPOSAL TO APPROVE the grant of options to Dr. Kinneret Savitsky, the Company’s Chief Executive Officer, as further described in the Proxy Statement. 5. TO VOTE ON THE PROPOSAL TO APPROVE the grant of options to Dr. B.J. Bormann, a member of the Board of Directors, as further described in the Proxy Statement. Attached hereto as Exhibits 1 and 2 are, respectively, the Notice of Extraordinary General Meeting and Proxy Statement, and Proxy Card. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BioLineRx Ltd. By: /s/Philip Serlin Philip Serlin Chief Financial and Operating Officer Dated: November 13, 2013
